Third District Court of Appeal
                                State of Florida

                          Opinion filed October 31, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D12-3077
                          Lower Tribunal No. 12-17187
                              ________________


                 MetroPCS Communications, Inc., et al.,
                                    Appellants,

                                         vs.

                                  Jorge Porter,
                                     Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

      Carlton Fields Jorden Burt, Aaron S. Weiss and Steven M. Blickensderfer;
Drinker Biddle & Reath LLP and Michael J. Stortz (San Francisco, California), for
appellants.

      Dorta Law, Gonzalo R. Dorta and Matias R. Dorta, for appellee.


Before ROTHENBERG, EMAS and LOGUE, JJ.

      EMAS, J.
                         On Motion to Enforce Mandate

      In a prior appeal, MetroPCS Communications, Inc. (“MetroPCS”) sought

review of the trial court’s order denying its motion to compel arbitration. We

reversed the order and remanded this cause to the trial court.           MetroPCS

Commc’ns, Inc. v. Porter, 114 So. 3d 348 (Fla. 3d DCA 2013).         In our opinion

reversing and remanding, we provided express directions to the trial court:

      The order under review denying arbitration is reversed for a
      determination after an evidentiary hearing of the threshold issue of
      whether the arbitration clause was contained in a binding agreement
      between the parties.

Id. at 348. The mandate issued on May 31, 2013.

      Upon remand, the parties were directed by the trial court to conduct

appropriate discovery in preparation for the aforementioned evidentiary hearing on

the threshold issue. Thereafter, Porter served a notice of taking deposition of

MetroPCS’ corporate representative. Attached to the notice was a schedule which

listed twenty-one separate “Areas of Inquiry.”     In response, MetroPCS filed a

motion for protective order, asserting that eleven of these “Areas of Inquiry”

impermissibly exceeded the limited scope of the single-issue evidentiary hearing

on the threshold issue and that such discovery, if permitted, would violate this

court’s mandate. MetroPCS sought to prohibit Porter from making inquiry into




                                         2
Areas numbered Eight, Nine, Ten, Eleven, Twelve, Fourteen, Fifteen, Sixteen,

Seventeen, Nineteen and Twenty.

      At the hearing on the motion for protective order, MetroPCS argued the

court was required by this court’s mandate to limit discovery to those areas bearing

on the threshold issue of whether there was a binding arbitration agreement

between the parties. The trial court denied the motion, indicating “if there is a case

filed, [Porter’s counsel] or [MetroPCS’s counsel] or anybody else can ask anything

you want during a deposition relating to the case that is filed.”

      The trial court’s order denying the motion for protective order was contrary

to the mandate of this court. An appellate court has the inherent authority to

enforce its own mandate. Posner v. Posner, 257 So. 2d 530 (Fla. 1972); Wolf v.

Horton, 322 So. 2d 71 (Fla. 3d DCA 1975). When an appellate court issues its

mandate, compliance by the lower tribunal is a purely ministerial act, and the lower

tribunal is without authority to modify or evade that mandate. Brunner Enterps.,

Inc. v. Dep’t of Revenue, 452 So. 2d 550 (Fla. 1984); Hollander v. K-Site 400

Assocs., 657 So. 2d 16 (Fla. 3d DCA 1995); Milton v. Keith, 503 So. 2d 1312 (Fla.

3d DCA 1987).

      Our opinion directed the trial court to conduct an evidentiary hearing which

was expressly limited in scope to the threshold issue of whether the arbitration

clause was contained in a binding agreement between the parties. This necessarily



                                           3
limited the scope of any discovery to be conducted in preparation for the

evidentiary hearing. To permit a party under these circumstances to conduct full

discovery before the threshold issue is determined by the trial court would be

contrary to the mandate of this court and would undermine one of the central

underlying purposes of arbitration. See Merrill Lynch Pierce Fenner & Smith, Inc.

v. Melamed, 425 So. 2d 127, 128-29 (Fla. 4th DCA 1982) (observing that the

“[s]peedy resolution of disputes is the raison d’être of arbitration. Once parties

agree to arbitrate, it is essential that they have an easy and quick means enforce

their agreement to arbitrate.”)

      We need not belabor the point by restating each of the eleven Areas of

Inquiry to which MetroPCS objected.         Suffice it to say that the motion for

protective order should have been granted as to “Areas of Inquiry” numbered

Eight, Nine, Ten, Eleven, Twelve, Fourteen, Fifteen, Sixteen, Seventeen, Nineteen

and Twenty.1

      The order denying the motion for protection order is quashed. We remand

this cause to the trial court, as before, with directions to conduct a limited


1 In his response to the motion to enforce mandate, Porter contends only that
discovery should be permitted into Areas of Inquiry numbered Eight, Nine and
Ten. Porter’s response wholly failed to address Areas of Inquiry numbered
Eleven, Twelve, Fourteen, Fifteen, Sixteen, Seventeen, Nineteen and Twenty,
apparently abandoning any contention that these Areas of Inquiry were within the
proper scope of the limited discovery to be conducted in advance of the evidentiary
hearing directed by our mandate.

                                        4
evidentiary hearing on the threshold issue of whether the arbitration clause was

contained in a binding agreement between the parties. Any further discovery to be

conducted for purposes of that evidentiary hearing shall be limited to this threshold

issue. This opinion shall take effect immediately, notwithstanding the filing or

disposition of any motion for rehearing.

      Order quashed. Cause remanded with directions.




                                           5